

EXHIBIT 10.34
ENERGTEK INC.
Energtek Products Ltd


2008-IL KEY EMPLOYEE OPTION PLAN


Energtek Inc., a corporation registered in the State of Nevada, USA,
(hereinafter "the Corporation") and its fully owned subsidiary, Energtek
Products Ltd. ("Energtek" or "the Reporting Entity") have adopted this 2008-IL
Key Employee Option Plan ("the Plan”) for all the key employees and/or officers
(including employee and non-employee directors), either of the Corporation
and/or of any Subsidiary (as defined hereunder), that are Israeli residents, in
accordance with the following terms and conditions.



1.
DESIGNATION AND PURPOSE OF THIS PLAN



1.1. Designation - This Plan is hereby designated as the 2008-IL Key Employee
Option Plan.


1.2. Purpose - The purpose of this Plan is to advance the growth and development
of the Corporation, including its Subsidiaries, by affording an opportunity to
Eligible Participants (as defined hereunder) to purchase Common Shares of the
Corporation through the exercise of Options granted to them. Competition and
technical development in the Corporation’s line of business make it necessary
for the Corporation to attract and retain persons of competence for the
Corporation to encourage the highest level of performance if the Corporation is
to maintain and improve its position in its particular lines of business and if
it is to continue to serve the best interests of its Shareholders and customers.
The acquisition of such Common Shares by such Participants who are primarily
responsible for the Corporation’s success, provides a continuing incentive for
them to promote the best interests of the Corporation, and, by giving such
Participants a proprietary interest in the Corporation, induces them to continue
in the employ and to work for the long-term benefit of the Corporation. All
Options and Common Shares and other assets held under this Plan will be
administered, distributed, and otherwise governed by the provisions of this
Plan, the related Trust Agreement and the Corporation’s agreement with each
Participant. This Plan is made pursuant to the provisions of Section 102 (as
defined hereunder).



2.
DEFINITIONS



The following definitions shall be applicable to the terms used in this Plan:


2.1. “Board” or “Board of Directors” means the board of directors of the
Corporation.


2.2. “Capital Gain Method” means choosing the alternative of capital gain method
under Section 102.


2.3. “Change in Control” means a change in ownership or control of the
Corporation or the Subsidiary of the Corporation to which the Participant is
directly employed by, effected through either of the following transactions: (a)
the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the U.S. Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders; or (b) a change in the composition of the
majority of the Board due to a change in ownership of securities in the
Corporation.


28

--------------------------------------------------------------------------------


 
2.4. “Committee” means the Committee appointed by the Board of Directors of the
Corporation to administer this Plan pursuant to Section ‎4 below, if such a
committee shall be appointed, or the Board of Directors.


2.5. “Common Shares” means the Shares of Common Stock par value $ 0.001,
existing or otherwise created in the capital of the Corporation, (the rights of
which shall be as specified in the Corporation governing documents).


2.6. "Corporation" means the Corporation and/or any of its Subsidiaries,
"Companies" means the Corporation together with its Subsidiaries.


2.7. “Corporation Transaction” means either of the following
stockholder-approved transactions to which the Corporation is a party: (a) a
merger or consolidation in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction; or (b) the sale,
transfer or other disposition of all or substantially all of the Corporation’s
assets in complete liquidation or dissolution of the Corporation’s.


2.8. “Option Grant Program” means this Plan.


2.9. “Eligible Participant” means any employee as such term is defined in
Section 102, including employee and non-employee directors. Without derogating
from the foregoing Eligible Participant shall include any employee or officer
(including a director) of the Corporation or any Subsidiary except for such
persons that are deemed as controlling persons, with the meaning specified in
Section 32 (or any section that may replace it in the future) to the Income Tax
Ordinance, all as further defined .


2.10.  "Grant" - Means the formal decision of the Board of Directors or the
Committee to award a Participant with Options.


2.11.  "Grant Day" - means the day the Grant has been approved by the Committee,
but no earlier then 30 days following the submission of the Plan to the Israeli
Tax Authorities.


2.12. “Income Tax Ordinance” means the Israeli Income Tax Ordinance as amended
from time to time.


2.13. "Installment" means all Option Shares that become exercisable on the same
date.


2.14.   “Labor Income Method” means choosing the alternative of labor income
method under Section 102.


2.15. “Expiry Date” means the 31st of December of the fifth year following the
calendar Gregorian year in which the Option became exercisable.


2.16. “Options” means options class A that upon exercise shall be converted to
Common Shares in accordance with a vesting schedule, on a one to one basis,
(provided that the ratio of conversion of the Options shall be adjusted to any
share split, reverse share split, or other similar transaction or
recapitalization of the Corporation), upon payment of the exercise payment. Any
Option that shall not be exercised by the end of the Option Period, shall become
void and shall not entitle its holder to any rights and/or benefits whatsoever.


29

--------------------------------------------------------------------------------


 
2.17. "Option's Shares" means all Common Shares exercisable by an Option(s).


2.18. “Participant” means any Eligible Participant who is granted Options that
shall allow him to purchase Common Shares.


2.19. “Participant Agreement” means the Option Agreement entered into between
the individual Participant and the Corporation and/or any Subsidiary regarding
the grant of the Options and its terms in conjunction with this Plan.


2.20. “Section 102” means Section 102 to the Income Tax Ordinance as amended
from time to time, and any rules regulations or instructions promulgated or
enacted under Section 102.


2.21. “Shareholder(s)” means a holder of Common Shares of the Corporation (as
defined in the Corporation’s Articles of Association).


2.22. “Subsidiary” - means any partially or fully owned subsidiary of the
Corporation, directly or indirectly, including entities in which the Corporation
holds directly or indirectly 50% or more of the shares or membership, that shall
exist at the time of adoption of this Plan or thereafter, including, without
limitation, Primecyl LLC, MoreGasTech LLC, Energtek Products Ltd., Angstore
Ltd., Gatal (Natural gas for Israel) Ltd., Ukcyl Ltd. and MoreGasTech India
Private Limited, provided that in the event of a partially owned Subsidiary (in
which the Corporation holds less than 50% of the shares or the membership), the
Corporation shall own the controlling shareholdings in such Subsidiary and/or
have the ability to nominate the majority of the directors.


2.23. “Release Term” means, in the case of Capital Gains Method, a period ending
twenty four (24) months after the date of allotment in which certain Options
were granted to the Trustee for the benefit of the Participant. In the case of
Labor Income Method ‘Release Term’ shall mean a period ending twelve (12) months
after the date of allotment in which certain Options were granted to the Trustee
for the benefit of the Participant.


2.24. “Tax Method” means either Capital Gains Method or Labor Income Method.


2.25. “Trust” means the Trust, maintained under the Trust Agreement entered into
between the Corporation and the Trustee(s) for administration of this Plan.


2.26. “Trust Agreement” means the agreement between the Corporation and the
Trustee(s) as may be in effect from time to time specifying the duties and
authority of the Trustee.


2.27. “Trust Assets” means the Options and the Shares (and other assets) held in
Trust for the benefit of the Participants pursuant to this Plan and the Trust
Agreement.


2.28. “Trustee” means the Trustee (and any successor Trustee) appointed by the
Board of Directors of the Corporation to hold the Trust Assets.


2.29. "Vesting Date" means a date in which an Installment becomes exercisable
per the terms of the Participation Agreement.


2.30. "Vesting Schedule" as detailed in the Participation Agreement.


30

--------------------------------------------------------------------------------


 
Wherever appropriate, words used in this Plan in the singular may mean the
plural, the plural may mean the singular and the masculine may mean the feminine
or neuter.



3.
SHARES SUBJECT TO THIS PLAN



3.1. Total Number of shares - The total number of Common Shares which may be
issued by the Corporation under this Plan is 2,700,000. Such number may be
increased or decreased only by a resolution adopted by the Board or as is
necessary to reflect the effect of any share split, reverse share split, or
other similar transaction or recapitalization of the Corporation.


3.2. Unexercised Options - Should any of the Options expire or terminate for any
reason without having been exercised in full, it shall be deemed void and shall
not confer any rights whatsoever.



4.
ADMINISTRATION OF THE OPTION GRANT PROGRAM



4.1. Appointment of Committee - The Committee shall be appointed by the Board of
Directors. If not so comprised, then the entire Board of Directors shall act as
the Committee.


4.2. Committee Meetings - The Committee shall hold its meetings at such times
and places as are specified by a majority of the Committee members. A majority
of the Committee shall constitute a quorum. All actions of the Committee shall
be taken by a majority of a quorum present at a meeting duly called; provided,
however, any action taken by a written consent signed by all Committee members
shall be as effective as any action taken by the Committee at a meeting duly
called and held. Unless decided otherwise the rules applicable to Board Meetings
shall apply to Committee meetings.


4.3. Committee Powers


4.3.1. Subject to the terms and provisions of this Plan and any applicable law
and to such guidelines, if any, as shall be issued by the Board of Directors,
the Committee, in its sole discretion, shall have full power and authority to:
4.3.1.1. designate the Participants to whom Options shall be granted;
4.3.1.2.  determine the number of Shares to be covered by each such Grant;
4.3.1.3.  determine the Vesting Schedule of the Option which shall be in
accordance with the Participant Agreement executed between the Participant and
the relevant Companies, unless the Committee determines otherwise;
4.3.1.4. determine the exercise price of the Shares;
4.3.1.5. determine the terms of payment for the Shares upon exercise of the
Option and determine the various exercise periods
4.3.1.6.  determine such other provisions and requirements as are appropriate,
in the opinion of the Committee, to carry out the purpose of this Plan,
including the Tax Method.


4.3.2. The Committee shall have the rights, powers and authority necessary or
appropriate to administer this Plan in accordance with its terms including,
without limitation, the power to make binding interpretations of this Plan and
to resolve conclusively all questions (whether express or implied) arising
thereunder. The Committee may prescribe such rules and regulations for
administering this Plan as the Committee, in its sole discretion, deems
necessary or appropriate. No Committee member shall be liable to the Corporation
or to any Participant for any action or determination taken or made in good
faith as a Committee member on behalf of this Plan.


31

--------------------------------------------------------------------------------


 
4.3.3. The Committee shall have the right to permit a Participant to exercise
Option Awards which would not be otherwise exercisable pursuant to the
provisions of this Plan.



5.
SELECTION OF PARTICIPANTS UNDER THE OPTION GRANT PROGRAM



In determining which Eligible Participants shall be granted Options, as well as
the terms thereof, the Committee shall evaluate, among other things; (i) the
duties and responsibilities of Eligible Participants; (ii) their past and
prospective contributions to the success of the Corporation or its Subsidiaries;
(iii) the extent to which they are performing and will continue to perform
outstanding services for the benefit of the Corporation or its Subsidiaries; and
(iv) such other factors as the Committee deems relevant.



6.
GRANT AND EXERCISE OF OPTIONS UNDER THE OPTION GRANT PROGRAM



6.1 Option Period - Subject to the terms and conditions of this Plan as shall be
in effect from time to time, unless otherwise determined by Committee at the
time of grant, each Grant of Options granted under this Plan, subject to
continued employment or other service with the Corporation or its Subsidiaries,
shall be exercisable from in accordance to the Vesting Date, through the Expiry
Date (the “Option Period”). Options not so exercised shall terminate upon the
expiration of the Option Period.


6.2 Participant Agreement - Each Option granted to a Participant under this Plan
shall be evidenced by a Participant Agreement, to be entered into by and between
the relevant Companies, (including the Corporation) and such Participant, in the
form as may be from time to time approved by the Committee, which shall
incorporate the provisions of this Plan and the Trust Agreement by reference. In
the event of any conflict between the terms and conditions of a Participant
Agreement and the terms hereof, the terms of this Plan shall control.


6.3 Manner of Exercise - An Option(s) shall be exercisable, in whole or in part,
during the Option Period, in accordance to its Vesting Schedule, by delivery to
the Corporation and the Company party to such Agreement of a duly executed copy
of the relevant notice of exercise in the prescribed form, specifying the number
of Shares as to which such Options is being exercised, accompanied by full
payment of the option exercise price thereof (the “Option Exercise Price”) plus
any applicable taxes when exercised. The payment shall be done in U.S. dollars.


6.4 Termination of Employment - An Option may not be exercised unless the
Participant is then in the employ of the Corporation and/or any Subsidiary and
unless the Participant has remained continuously so employed since the Grant Day
of the Option. Subject to Section 6.5 below and unless the Committee determines
otherwise, if a Participant should for any reason cease to be employed by the
Corporation or a Subsidiary, all of the Options of such Participant that are
exercisable at the time of such termination shall be exercised in accordance
with their terms, provided the Option Exercise Price shall be paid in full.
Subject to any decision of the Committee, in the event that part of the Options
that are exercisable, shall not be exercised during a period of ninety (90) days
after the Participant left the employment of the Corporation or a Subsidiary,
the Options shall be void and shall not entitle the Participant to any rights.
In the event of resignation or discharge of a Participant from the employ of the
Corporation or a Subsidiary, his employment shall, for the purpose of this
Section 6.4, be deemed to have ceased upon the actual date of termination of the
employer-employee relationship with that Participant. The Committee, in its sole
discretion, may declare whether an authorized leave of absence for a particular
Participant shall constitute a termination for the purposes of this Plan.


32

--------------------------------------------------------------------------------


 
6.5 Death, Disability or Retirement - If a Participant shall die while in the
employ of the Corporation and/or a Subsidiary, or if the Participant’s
employment shall terminate by reason of disability or retirement, then, at any
time thereafter during the Option Period, all Options theretofore granted to
such Participant and exercisable within said Option Period may, unless earlier
terminated in accordance with their terms, be exercised by the Participant or by
the Participant’s estate or by a person who acquired the right to exercise such
Option by bequest or inheritance or otherwise by reason of the death or
disability of the Participant, in any case subject to the terms and conditions
of this Plan.



7.
OPTION EXERCISE PRICE UNDER THE OPTION GRANT PROGRAM



The Committee shall determine the Option Exercise Price for each Participant.
 

8.
OPTIONS UNDER SECTION 102; GRANT OF OPTIONS AND ISSUANCE OF COMMON SHARES IN
TRUST: DIVIDEND AND VOTING RIGHTS



8.1. Options under Section 102 


8.1.1. This Plan is intended to comply with the provisions of Section 102 to
enable the Corporation to issue Options to Eligible Participants under the Tax
Method elected by it.


8.1.2. The Corporation selects the Capital Gain Method (‘Maslul Revach Hon’).
This selection may be changed in the future, by Board resolution, provided,
however, that the change in selection is possible according to the provisions of
Section 102.


8.1.3. Terms of the Plan:


Notwithstanding anything to the contrary in the Plan:
8.1.3.1. The Plan shall have one, sole, Trustee.
8.1.3.2. Unless the provisions of Section 102 allow, the Plan shall be subject
to one of the alternative tax methods.
8.1.3.3. No Shares received subsequent to the exercise of Options shall be
either transferred from the Trustee to a certain Participant or sold by the
Trustee unless the Release Period (which is 24 months from allotment under the
Capital Gains Method) expired. If the Release Period has not expired, the
Participant shall be entitled to sell Option Shares, excercised per the Vesting
Schedule, subject to payment of all required taxes.
8.1.3.4. All rights or benefits that are received subsequently to the allocation
or exercising the Options or the Shares underlying such Options (including and
not limited to bonus shares and dividends) shall be deposited with the Trustee
at least until the end of the Release Term, and all such rights and benefits
shall be subject to the Tax Method selected by the Corporation, which is Capital
Gains Tax.
8.1.3.5. After the Release Period expires, a Participant shall be entitled to
instruct the Trustee to sell the Shares or to transfer the Shares held for such
Participant’s benefit to such Participant, provided, however, that the Trustee
confirms that all applicable tax under Section 102 was actually paid and the
Trustee holds a confirmation to that effect from Income Tax Authorities.
8.1.3.6. The Corporation shall not issue any Options to a Participant unless
such Participant confirmed in writing that he or she are aware to the provisions
of Section 102 and the applicable Tax Method, and such Participant’s agreement
in writing to the terms of the Trust Agreement, and that he/she shall not
exercise shares (as such term is defined in Section 102) before the Release
Term, unless allowed to exercise such Options per the vesting schedule and shall
be subject to all applicable taxation.


33

--------------------------------------------------------------------------------


 
8.2. Grant of Options and Issuance of Common Shares in Trust
8.2.1. Anything herein to the contrary notwithstanding, each Option and Share
with respect to which an Option has been exercised by a Participant shall be
issued by the Corporation to the Trustee to be held in the Trust for the benefit
of such Participant. All certificates representing Options or Common Shares
issued to the Trustee under this Plan shall be deposited with the Trustee, and
shall be held by the Trustee until such time that such Options or Common Shares
are released from the Trust as herein provided.


8.2.2. Anything herein to the contrary notwithstanding, no Options or Common
Shares shall be released from the Trust until the Release Term has been
fulfilled. Upon the sale by a Participant of any Options or Common Shares held
in Trust, the Corporation shall (or shall cause the Trustee to) withhold from
the proceeds of such sale all applicable taxes, shall remit the amount withheld
to the appropriate Israeli tax authorities, shall pay the balance thereof
directly to such Participant and shall report to such Participant the amount so
withheld and paid to said tax authorities.


8.3. Dividend and Voting Rights.
 
All Common Shares issued upon the exercise of Options granted under this Plan
shall entitle the Participant thereof to receive dividends with respect thereto.
For so long as Common Shares issued to the Trustee on behalf of a Participant
are held in the Trust, the cash dividends paid with respect thereto shall be
remitted to the Participant, and the Trustee shall vote, whether in person or by
proxy, all such Common Shares in accordance with the instructions of the Board
of Directors of the Company.



9.
TRUST ASSETS



9.1 Investment of Trust Assets - Any cash Trust Assets as may be received by
Trustee will be invested by the Trustee in interest bearing deposits, in
accordance with directions from the Committee pending disposition thereof.


9.2 Allocations to Participants’ Accounts - The Trustee shall maintain records
to reflect the Options and Common Shares held for the benefit of each
Participant.



10.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, MERGER OR ASSET SALE



Upon the occurrence of any of the following described events, a Participant’s
Options and Common Shares under this Plan shall be adjusted as hereinafter
provided:


10.1 Changes in Capitalization - Subject to any required action by the
Shareholders of the Corporation’ the number of Common Shares covered by each
outstanding Option and the number of Common Shares which have been authorized
for issuance under this Plan or have been issued or which have been returned to
this Plan upon cancellation or expiration of an Option, as well as the price per
Share covered by each such outstanding Option, shall be proportionately adjusted
for any increase or decrease in the number of issued Common Shares resulting
from a share split, reverse share split, share dividend, combination or
reclassification of Common Shares, or any other increase or decrease in the
number of issued Common Shares effected without receipt of consideration by the
Corporation; provided, however, that conversion of any convertible securities of
the Corporation shall not be deemed to have been “effected without receipt of
consideration”.


34

--------------------------------------------------------------------------------


 
10.2 Dissolution or Liquidation - In the event of the proposed dissolution or
liquidation of the Corporation, to the extent that an Option has not been
previously exercised, the unexercised Option will terminate immediately prior to
the consummation of such proposed action. The Committee may, in the exercise of
its sole discretion in such instances, declare that any Option shall terminate
as of a date fixed by the Committee and give each Participant the right to
exercise his Option as to all or any part of the Common Shares, including Common
Shares as to which the Option would not otherwise be exercisable.


10.3.1 Merger or Asset Sale with respect to Options Granted under the Option
Grant Program - In the event of a merger of the Corporation with or into another
corporation, or the sale of all or substantially all of the assets of the
Corporation, each outstanding Option granted under the Option Grant Program, may
be assumed or an equivalent option may be substituted by the successor
corporation or a parent of the successor corporation. In the event that the
successor corporation does not agree to assume the Options or to substitute an
equivalent options, the Committee shall in lieu of such assumption or
substitution, provide for the Participant to have the right to exercise the
Options that are fully vested and shall further be allowed to exercise any
additional non vested Options, as may be determined by the Committee at its sole
discretion.
 
If the Committee makes the Options fully, or partially, exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Committee shall notify the Participant that the Option shall be fully
exercisable for a period of twenty-one (21) days from the date of such notice,
and the Option will terminate upon the expiration of such period. For the
purposes of this paragraph, the Option shall be considered assumed if, following
the merger or sale of assets, the option or right confers the right to purchase
for each Common Share subject to the Option immediately prior to the merger or
sale of assets, the consideration (whether shares, options, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Shares of the Corporation for each Common Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the merger or
sale of assets were not solely shares of the successor corporation or its
parent, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option,
for each Common Share, to be solely shares of the successor corporation or its
parent equal in fair value to the per share consideration received by holders of
Common Shares in the merger or sale of assets.


10.4 Dividends (Bonus Shares) - In the event that the Corporation shall issue
any of its securities as share dividends upon or with respect to any Common
Shares which shall at the time be subject to a right of purchase by a
Participant hereunder, each Participant upon exercising such right shall be
entitled to receive (for the purchase price payable upon such exercise), the
Common Shares as to which he/she is exercising his/her's said right and, in
addition thereto (and at no additional cost), such number of Common Shares of
the class or classes in which such share dividend (bonus Common Shares) were
declared, and such amount of cash in lieu of fractional Common Shares, as is
equal to the amount of Common Shares and the amount of cash in lieu of
fractional Common Shares which he/she would have received had he/she been the
holder of the Common Shares as to which he/she is exercising his said right at
all times between the date of the granting of such right and the date of its
exercise.


10.5 Upon the occurrence of any of the foregoing events, the class and aggregate
number of Common Shares issuable pursuant to this Plan, in respect of which
Options have not yet been granted, shall also be appropriately adjusted to
reflect the events specified in paragraphs 11.1 and 11.2 above.


35

--------------------------------------------------------------------------------


 
10.6 Such adjustments as mentioned in this paragraph ‎10 shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Corporation
of shares of any class, or securities convertible into shares of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Common Shares subject to an Option.



11.
RESTRICTION ON TRANSFER



11.1 Apart from the inherent power of the Shareholders of the Corporation to
alter or modify the rights of the classes of the Corporation’s shares, the
Committee may impose on any Participant such additional restrictions on the
transfer of Common Shares as the Committee may determine at the time that
Options are granted to the Participant or as may be agreed to by the Committee
and the Participant following purchase of said Common Shares upon exercise of
such Options under this Plan or upon termination of the Participant’s employment
with the Company(ies). Such additional rights and restrictions shall be included
in the Participation Agreement entered into between the Company(ies) and the
Participant, or, upon agreement of the Participants, or in this Plan. In any
event, the Options are personal in nature and are not transferable, not hedgeble
and cannot be subject to any type of lien. All Common Shares transferred by any
Participant shall be subject to any right of first refusal detailed in the
Articles of Association of the Corporation, subject to section 6.5 above.


11.2 The Participant shall not dispose of any Common Shares in transactions
which, in the opinion of counsel to the Corporation, violate the U.S. Securities
Act of 1933, as amended (the “1933 Act”) or the rules and regulations
thereunder, or any applicable state securities or "blue sky" laws, including the
securities laws of the State of Israel.


11.3 If any Common Shares shall be registered under the 1933 Act, no public
offering (otherwise than on a national securities exchange, as defined in the
Securities Exchange Act of 1934, as amended) of any Common Shares shall be made
by any Participant (or any other person) under such circumstances that he or she
(or such other person) may be deemed an underwriter, as defined in the 1933 Act.


11.4 The Corporation shall have the authority to endorse upon the certificate or
certificates representing the Common Shares such legends referring to the
foregoing restrictions, and any other applicable restrictions, as it many deem
appropriate



12.
AMENDMENT OR TERMINATION OF THIS PLAN



The Board of Directors may amend or terminate this Plan or the Trust Agreement
at any time provided, however, that any such amendment or termination shall not
adversely affect the rights of a Participant without his or her written consent.



13.
ADMINISTRATIVE EXPENSES



Up to one percent (1%) of the proceeds of the sale by Participant of his Common
Shares, with a maximum fee of no more than U.S. $1,000, may be withheld by (or
paid over to) the Corporation to cover administrative, legal and other
professional fees in connection with administration of this Plan. These fees
shall be withheld upon the earliest of the following three:
 
36

--------------------------------------------------------------------------------


 

•
Sale of an Options Share.

•
Transfer of an Option Share from Trustee to Participant.

•
Transfer of Options from Trustee to Participant.

These fees can be waived by the Company at it's sole discretion, in whole or in
part. 



14.
TAX MATTERS



All tax consequences under any applicable law which may arise from the grant of
an Option, from the exercise thereof, from the sale or disposition of Common
Shares by the Participant or from any other act of the Participant in connection
with any of the foregoing shall be borne solely by the Participant, and the
Participant shall indemnify the Companies and the Trustee, and hold each of them
harmless, against and from any liability for any such tax or any penalty,
interest thereon or thereof.



15.
TERM OF THIS PLAN AND TRUST AGREEMENT



The Corporation may issue Options under this Plan until December 31, 2013.
Thereafter all Options that have not been allocated shall expire. The Plan shall
terminate when all Options have expired or exercised, and the duties of the
Trustee shall end after he ceases to hold Shares and/or Options, according to
the Plan and has filed all reports required.



16.
GOVERNING LAW AND JURISIDICTION



This plan shall be governed, construed and enforced in accordance with the laws
of the state of Israel, without giving effect to the principles of conflict of
laws. The competent courts of Tel Aviv, Israel, shall have sole jurisdiction in
any matters pertaining to this Plan.



17.
GOVERNMENT REGULATION



This Plan and the granting and exercise of the Options and the obligations of
the Companies to sell and deliver shares under such Options, shall be subject to
all applicable laws and regulations, whether of the state of Israel or the
United States or any other state having jurisdiction over the Companies and the
Participant, including, if applicable, the registration of the shares under the
1933 Act and to such approval by any governmental agencies or national
securities exchanges, as may be required.
 
37

--------------------------------------------------------------------------------

